Fourth Court of Appeals
                                 San Antonio, Texas
                                     February 22, 2021

                                    No. 04-19-00691-CV

                    CUANTO ANTES MEJOR, LLC and M.E. Phillip,
                                 Appellants

                                             v.

                                EOG RESOURCES, INC.,
                                      Appellee

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 15-12-00277-CVK
                          Honorable Lynn Ellison, Judge Presiding


                                       ORDER

Sitting:      Sandee Bryan Marion, Former Chief Justice (not participating)
              Patricia O. Alvarez, Justice
              Liza A. Rodriguez, Justice

       On January 14, 2021, appellee EOG Resources, Inc. filed a motion for rehearing and
motion for reconsideration en banc. The Court requests that appellants Cuanto Antes Mejor,
L.L.C. and M.E. Phillip file a response within twenty (20) days from the date of this order.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of February, 2021.


                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court